ICJ_089_Lockerbie_LBY_USA_1998-02-27_JUD_01_PO_07_FR.txt. 173

OPINION DISSIDENTE DE M. ODA
[Traduction]

1. Je regrette de ne pouvoir souscrire à aucun des trois points du dis-
positif de l’arrêt car j’ai sur toute cette affaire un point de vue différent de
celui de la Cour.

I. LA Cour N’EST PAS COMPÉTENTE — IL N’EXISTE PAS DE DIFFEREND
AU SENS DE LA CONVENTION DE MONTREAL DE 1971

2. Le problème essentiel que soulève l’affaire dont nous sommes saisis
est simple dès lors que, pour reprendre l'expression utilisée par la Libye
dans sa requête, les Etats-Unis «persistent dans une attitude visant à faire
pression sur la Libye pour qu’elle remette les accusés» et «entendent …
obtenir par la force que les accusés lui soient remis».

Les Etats-Unis et la Libye ont adopté des positions différentes au sujet
de la remise (du transfert) des deux Libyens qui sont accusés d’avoir
détruit l'appareil assurant le vol 103 de la Pan Am au-dessus de Locker-
bie, et qui se trouvent en Libye. Toutefois, ces positions divergentes de
l'Etat demandeur et de l’Etat défendeur ne constituaient pas un «diffé-
rend ... concernant l'interprétation ou l’application de la ... convention
[de Montréal de 1971}» à laquelle ils sont tous deux parties (convention
de Montréal, art. 14, par. 1).

Je suis fermement convaincu que la requéte par laquelle la Libye, le
3 mars 1992, a introduit une instance contre les Etats-Unis en vertu du
paragraphe 1 de l’article 14 de la convention de Montréal devrait être
rejetée pour le seul motif que le différend, s’il existe, entre les deux Etats,
ne concerne pas «l'interprétation ou l'application de la ... convention [de
Montréal}».

Afin d’expliciter cette conclusion, il me paraît nécessaire de rappeler la
suite des événements qui se sont produits depuis que les Etats-Unis ont
exposé, le 13 novembre 1991, leur position au sujet de l’incident de Loc-
kerbie et qui ont conduit la Libye à introduire sa requête le 3 mars 1992.

A. Les demandes respectives des Etats-Unis et de la Libye

3. La destruction de l’appareiïl assurant le vol 103 de la Pan Am a eu
lieu le 21 décembre 1988 au-dessus de Lockerbie, en Ecosse, sur le ter-
ritoire du Royaume-Uni et elle a causé la mort de onze habitants de Loc-
kerbie, de deux cent cinquante-neuf passagers et membres d'équipage,
dont cent quatre-vingt-neuf ressortissants des Etats-Unis et au moins
vingt-neuf du Royaume-Uni, ainsi que d’un certain nombre de citoyens
de dix-neuf autres Etats.

62
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. ODA) 174

Les Etats-Unis exigent que la Libye livre les suspects

4. Après avoir mené pendant plus de trois ans une enquête scientifique
méticuleuse pour recueillir des éléments de preuve concernant la destruc-
tion de l’appareil, les Etats-Unis ont considéré qu’ils avaient identifié les
deux personnes responsables de l'explosion — qui se trouvaient alors en
Libye — qui auraient agi en tant qu’agents du Gouvernement libyen. La
position des Etats-Unis est exposée dans «l’acte de mise en accusation
établi par le tribunal fédéral de district des Etats-Unis pour le district de
Columbia» daté du 14 novembre 1991, publié comme document des
Nations Unies, sous les cotes A/46/831 et S/23317, annexe.

5. Le 27 novembre 1991, le Gouvernement des Etats-Unis a publié une
déclaration commune des Etats-Unis et du Royaume-Uni, dans laquelle:

«Les Gouvernements britannique et américain déclarent ce jour
que le Gouvernement libyen doit:

— livrer, afin qu’ils soient traduits en justice, tous ceux qui sont
accusés de ce crime et assumer l'entière responsabilité des agis-
sements des agents libyens;

— divulguer tous les renseignements en sa possession sur ce crime, y
compris les noms de tous les responsables, et permettre le libre
accès à tous les témoins, documents et autres preuves matérielles,
y compris tous les dispositifs d’horlogerie restants;

— verser des indemnités appropriées.

Nous comptons que la Libye y fera droit promptement et sans
aucune réserve.» (Nations Unies, doc. A/46/827; S/23308, annexe.)

Le deuxième point me semble subordonné au premier, et le troisième
n’est qu’une demande subsidiaire sur laquelle les Etats-Unis n’ont appa-
remment pas insisté.

6. Le même jour, les Etats-Unis et le Royaume-Uni, ainsi que la
France (qui avait été aussi victime de la destruction d’un aéronef en vol,
un DC 10 d'UTA, le 19 septembre 1989, à la suite d’un attentat qui
aurait été commis par des agents libyens), ont publié une déclaration tri-
partite sur le terrorisme. Cette déclaration comportait le passage suivant:

«à la suite des enquêtes effectuées sur les attentats relatifs [au vol]
Pan Am 103 ..., les trois pays ont adressé aux autorités libyennes des
demandes spécifiques liées aux procédures en cours. Ils exigent que
la Libye accède à toutes ces demandes, et en outre qu’elle s'engage
de façon concrète et définitive à renoncer à toute forme d’action ter-
roriste et à tout soutien apporté à des groupements terroristes. La
Libye devra apporter sans délai par des actes concrets les preuves
d’une telle renonciation.» (Nations Unies, doc. A/46/828; S/23309,
annexe.)

L'essentiel de ce que réclamaient les Etats-Unis était que les suspects
leur soient livrés. Pour exiger la remise des suspects, les Etats-Unis n’ont
pris aucune autre mesure que de publier une déclaration à ce sujet, qui a

63
CONVENTION DE MONTREAL DE 1971 (OP. DISS. ODA) 175

été transmise à la Libye par l'intermédiaire du Gouvernement belge,
chargé des intérêts des Etats-Unis.

La réponse de la Libye à l'exigence des Etats-Unis

7. La Libye a répondu rapidement à l’accusation, le 15 novembre
1991, sous la forme d’un communiqué publié par le comité populaire de
liaison avec l’étranger et de coopération internationale (ci-après dénommé
«le comité populaire libyen») dans lequel il «dément[ait] catégorique-
ment que la Libye ait [eu] quelque lien que ce soit avec cet accident» et
«réitér[ait] sa condamnation du terrorisme sous toutes ses formes». Le
communiqué ajoutait:

«Lorsqu’un petit pays en développement comme la Libye est
accusé par des superpuissances comme les Etats-Unis [et le Royau-
me-Uni], il est normal qu'il se réserve le droit de se défendre devant
une juridiction juste et impartiale, comme l'Organisation des Nations
Unies, la Cour internationale de Justice et d’autres organes.

Nous demandons instamment aux Etats-Unis et au Royaume-Uni
de s’en remettre à la logique de la loi, à la sagesse et à la raison et de
faire appel au jugement de commissions d’enquête internationales

impartiales ou de la Cour internationale de Justice.» (Nations Unies,
doc. S/23221, annexe.)

8. Quant a la déclaration tripartite, elle a suscité de la part du comité
populaire libyen un communiqué du 28 novembre 1991, contenant le
commentaire suivant:

«toutes les demandes présentées [par les trois Etats] bénéficieront de
toute l’attention voulue, et les autorités compétentes libyennes les
examineront avec tout le sérieux requis, dans le respect des principes
du droit international, notamment le droit à la souveraineté et la
nécessité d’être juste envers l’accusé comme envers la victime»,

et:

«La Libye juge positive la détente internationale et sa possible
contribution au renforcement de la paix et de la sécurité internatio-
nales et à l’émergence d’un nouvel ordre international, où toutes les
nations seraient égales, où le respect de la liberté et des choix des
peuples serait assuré et où seraient confirmés les principes relatifs
aux droits de l’homme, les principes énoncés dans la Charte des
Nations Unies et les principes du droit international.» (Nations
Unies, doc. A/46/845 ; S/23417, annexe.)

9. Le 2 décembre 1991, le comité populaire libyen a publié une autre
déclaration réfutant l’accusation des Etats-Unis contre la Libye et se

64
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. ODA) 176

disant de nouveau prêt à veiller à ce que justice soit faite à l’égard de
l'incident de Lockerbie.

10. Ces réponses de la Libye, datées du 15 novembre 1991, du
28 novembre 1991 et du 2 décembre 1991 (évoquées ci-dessus), qui trai-
taient toutes les trois de questions plus générales relatives à des actes de
terrorisme, attestaient certainement d’un refus catégorique de la part de
cet Etat d’accéder à l’exigence des Etats-Unis tendant à ce qu’il leur livre
les suspects.

Les véritables problèmes qui se posent entre les Etats-Unis et la Libye

11. Depuis qu’ils ont rendu public, le 14 novembre 1991, leur acte d’ac-
cusation pour une infraction pénale ayant trait à l'incident de Lockerbie,
les Etats-Unis ont accusé la Libye, dans les termes les plus énergiques,
d’avoir des liens avec le terrorisme international. La Libye, de son côté, a
affirmé qu'aucun agent libyen n’était impliqué dans l'incident de Locker-
bie mais s’est déclarée disposée à ne ménager aucun effort pour éliminer
le terrorisme international et coopérer avec les Nations Unies à cette fin.

En dépit des accusations que les deux Etats ont échangées à propos de
leurs positions respectives sur le terrorisme international, ce problème ne
constitue toutefois pas un différend qui oppose les deux Etats en la pré-
sente affaire. En réalité, la Libye insistait pour que toute procédure
pénale ait lieu sur son propre territoire, où se trouvaient les suspects, et
indiquait clairement qu’elle n’avait nullement l’intention de livrer ceux-ci
aux Etats-Unis, même si, par la suite, elle s’est déclarée disposée à les
remettre à un Etat tiers, neutre, ou à un tribunal international. La Libye
accusait les Etats-Unis de tenter de créer des difficultés en la sommant de
leur remettre les suspects.

12. En fait, ce qui s’est passé entre les Etats-Unis et la Libye, c’est sim-
plement que les Etats-Unis ont exigé que les suspects se trouvant en
Libye leur soient livrés, et que la Libye a refusé d’accéder à cette demande.

En réclamant la remise des deux suspects, les Etats-Unis se sont
efforcés de justifier leur exigence en la présentant comme un appel à ce
que la justice pénale soit rendue. Ils n’ont pas prétendu que la Libye
serait juridiquement tenue, en vertu de tel ou tel droit, de leur remettre les
deux suspects. Dans aucun des documents qu’il a publiés les Etats-Unis
n’ont mentionné la convention de Montréal, pas plus qu’ils n’ont reconnu
que la convention s’appliquait à l’incident, y compris à la question de la
remise des suspects. La Libye n’a pas non plus invoqué la convention de
Montréal avant janvier 1992, pour motiver son refus de remettre les deux
suspects aux Etats-Unis.

La Libye n’invoque la convention de Montréal que le 18 janvier 1992

13. Le 18 janvier 1992, le secrétaire du comité populaire libyen a
adressé une lettre au secrétaire d'Etat des Etats-Unis et au ministre des
affaires étrangères du Royaume-Uni par l’intermédiaire des ambas-

65
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. ODA) 177

sades de Belgique et d’Italie, qui étaient chargées de veiller aux intérêts
de ces deux Etats en Libye. Après avoir rappelé que les Etats-Unis, le
Royaume-Uni et la Libye étaient parties à la convention de Montréal
de 1971, la lettre de la Libye se poursuivait en ces termes:

«par respect pour le principe de la primauté du droit et en applica-
tion du code libyen de procédure pénale ... dès que les accusations
eurent été portées, la Libye a exercé sa compétence à l’égard des
deux auteurs présumés conformément à l’obligation qui lui incombe
en vertu du paragraphe 2 de l’article 5 de la convention de Montréal
en prenant certaines mesures pour assurer leur présence et en pre-
nant immédiatement des dispositions pour ouvrir une enquête préli-
minaire. Elle a notifié aux Etats ... que les suspects étaient en état
d’arrestation...

En notre qualité d’Etat partie à la convention et conformément au
paragraphe 2 [de l’article 5], nous avons pris les mesures nécessaires
pour établir notre compétence aux fins de connaître de toutes infrac-
tions ... étant donné que l’auteur présumé en l’espèce se trouvait sur
notre territoire.

De surcroît, l’article 7 de la convention stipule que l'Etat contrac-
tant sur le territoire duquel l’auteur de l’infraction est découvert, s’il
n’extrade pas ce dernier, soumet l’affaire à ses autorités compétentes
pour l'exercice de l’action pénale, et que ces autorités prennent leur
décision dans les mêmes conditions que pour toute infraction de
droit commun de caractère grave conformément aux lois de cet
Etat.» (Nations Unies, doc. $/23441, annexe.)

14. C’est dans la lettre de la Libye datée du 18 janvier 1992, citée ci-
dessus, que la convention de Montréal de 1971 est mentionnée pour la
première fois. Les Etats-Unis n’ont pas répondu à cette lettre. Par la
suite, le 3 mars 1992, ils ont été informés par le greffier de la Cour que la
Libye avait déposé une requête qui se référait de nouveau à la convention
de Montréal. Il importe de ne pas perdre de vue ce point pour déterminer
s’il existait ou non, à la date de la requête (c’est-à-dire le 3 mars 1992),
«{un] différend ... concernant l’interprétation ou l'application de la ...
convention [de Montréal] qui ne peut pas être réglé par voie de négocia-
tion» (convention de Montréal, art. 14, par. 1).

B. Les questions pertinentes de droit international

Les questions qui se posent en l'espèce

15. Il ne fait aucun doute que la convention de Montréal de 1971 pour
la répression d’actes illicites dirigés contre la sécurité de l’aviation civile
s'applique, de manière générale, à la destruction de l’aéronef des Etats-
Unis assurant le vol de la Pan Am qui s’est produite en décembre 1988
au-dessus de Lockerbie, au Royaume-Uni, dès lors que la Libye aussi
bien que les Etats-Unis y sont parties.

66
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. ODA) 178

Aucune des deux Parties ne semble jamais avoir douté que cette des-
truction constituait une «infraction pénale» au sens de la convention de
1971. Toutefois, ce point n’est pas en litige entre les deux Etats; la pré-
vention du terrorisme international n'est pas non plus en cause dans la
présente affaire puisque la procédure a été introduite par la Libye et non
par les Etats-Unis.

De surcroît, la question de savoir si les Etats-Unis peuvent tenir la
Libye, en tant qu’Etat, responsable des agissements de ressortissants
libyens en liaison avec la destruction de l’aéronef des Etats-Unis assurant
le vol de la Pan Am au-dessus du territoire du Royaume-Uni et celle de
savoir si l'explosion a été causée par des personnes présumées être des
agents de renseignement libyens (ce qui rendrait la Libye responsable des
actes qu’ils auraient commis) ne sont pas non plus en litige dans la pré-
sente requête, qui a été introduite par la Libye et non par les Etats-Unis.

16. Il serait erroné de considérer que la présente requête concerne la
destruction de l’appareil assurant le vol Pan Am 103 ou, de manière plus
générale, incident de Lockerbie dans son ensemble qui constituait un
acte de terrorisme international. Une requête de cette nature aurait pu
être déposée par les Etats-Unis mais non par la Libye.

Les questions qui se posent dans la présente affaire soumise à la Cour
par la Libye concernent exclusivement l’exigence du défendeur, les Etats-
Unis, que le demandeur, la Libye, livre les deux suspects identifiés dans
l’acte d’accusation établi par le jury de mise en accusation du district
de Columbia comme étant les auteurs de la destruction de l’aéronef de
la Pan Am (ce qui constitue manifestement une infraction pénale aux
termes de la convention de Montréal) et le refus opposé par la Libye
d’accéder à l’exigence du défendeur. Les relations entre ces deux Etats à
l’égard de cette affaire n’allaient pas plus loin.

Compétence pénale

17. Aucun Etat n’est empêché d’exercer sa compétence pénale à l'égard
d’une ou plusieurs personnes ayant commis une infraction pénale sur son
territoire, causé un préjudice grave aux intérêts de cet Etat ou à ceux de
ses ressortissants, ou commis une infraction pénale qui relève de la juri-
diction universelle où que ce soit dans le monde. Par conséquent, il ne fait
aucun doute qu’en la présente espèce les Etats-Unis sont compétents
pour exercer leur juridiction pénale à l’égard des deux suspects, quels
qu'ils soient, et où qu'ils se trouvent.

Inversement, il ne fait aucun doute non plus que tout Etat a le droit
d'exercer sa compétence pénale lorsqu'une infraction pénale grave a été
commise par ses ressortissants ou que ce soit, sur son propre territoire ou
à l'étranger. Les droits de la Libye à ce titre ne semblent pas avoir été
contestés par les Etats-Unis.

18. Ainsi, le droit de poursuivre ou de punir des criminels ne relève pas
de la compétence exclusive d’un Etat donné, soit celui dans lequel l’infrac-
tion a été commise (en l’espèce, les Etats-Unis) soit celui dont le criminel

67
CONVENTION DE MONTREAL DE 1971 (OP. Diss. ODA) 179

est ressortissant (en l’espèce, la Libye). Les suspects libyens, en l’espèce,
relèvent des juridictions concurrentes, soit de PEtat où ils ont commis le
crime, soit de l'Etat où ils se trouvent. La convention de Montréal
n’ajoute rien à ce principe général et ne s’en écarte absolument pas.

Il n’existe pas de divergence de vues entre le demandeur et le défendeur
au sujet de l'interprétation de ces règles générales de droit international.
Aucun différend n’existe apparemment à cet égard.

19. Les questions qui se posaient en la présente affaire ne portaient pas sur
une question juridique relative aux droits et obligations de l’une ou l’autre
Partie de poursuivre ou de punir les deux suspects, mais plutôt sur le fait que,
alors que les Etats-Unis exigeaient que la Libye remette ou livre les deux sus-
pects qui se trouvaient sur le territoire de celle-ci afin que la justice pénale soit
rendue, la Libye s’est refusée à accéder à cette exigence, si bien que les sus-
pects ont (jusqu’à présent) évité la compétence pénale des Etats-Unis.

Le droit en matière d’extradition

20. En droit international général, les Etats ne sont pas tenus d’extra-
der des accusés, mais certains traités spécifiques, multilatéraux ou bilaté-
raux, ont imposé à leurs Etats contractants l’obligation d’extrader des
accusés vers d’autres Etats contractants. La convention de Montréal est
certainement l’un de ces traités.

Toutefois, il est prévu une exception à cette obligation d’extrader des
criminels lorsque les accusés ont la nationalité de PEtat auquel l’extradi-
tion est demandée. Cette règle de la non-extradition des ressortissants de
l'Etat requis peut ne pas sembler tout à fait appropriée pour servir les fins
de la justice pénale, car l’accusé peut mieux être poursuivi dans le pays où
le crime a effectivement été commis. Bien qu’aucune règle de droit inter-
national n’interdise l’extradition de ressortissants de l’Etat requis, il
existe de longue date une pratique internationale qui reconnaît qu’un
Etat n’est pas obligé d’extrader ses propres ressortissants. La convention
de Montréal ne fait pas exception à cette pratique, puisqu'elle ne prévoit
pas l’extradition de ressortissants de Etat requis même pour réprimer
des actes universellement reconnus comme illicites.

La règle de la non-extradition de criminels politiques est appliquée
depuis longtemps, mais elle ne s’applique pas à certains crimes universels,
tels que le génocide et les actes de terrorisme.

21. La convention de Montréal, pourtant, va un peu plus loin dans le
cas où les Etats n’extradent pas les accusés vers d’autres Etats compétents,
en imposant à Etat où se trouve l’accusé l’obligation de soumettre l'affaire
à ses propres autorités compétentes pour l’exercice de l’action pénale. Aux
termes de la convention de Montréal, la Libye assumerait donc la respon-
sabilité de poursuivre les accusés si elle ne les extrade pas. La Libye n’a pas
du tout contesté ce point. Elle a affirmé qu’elle allait engager des pour-
suites contre les suspects et s’est également déclarée disposée à les extra-
der vers ce qu’elle qualifie de certains Etats politiquement neutres.

68
CONVENTION DE MONTREAL DE 1971 (OP. DISS. ODA) 180

C. Conclusion

22. Ainsi conçue, la question relative à l’exigence des Etats-Unis que la
Libye livre les deux suspects et au refus par la Libye d'accéder à cette
demande n’est pas une affaire de droits ou d’obligations juridiques d’extra-
der des accusés entre les Etats-Unis et la Libye en vertu du droit inter-
national, ni une affaire qui entre dans les prévisions de la convention de
Montréal. Ou, du moins, il n’existe pas de différend juridique entre la
Libye et les Etats-Unis concernant l’interprétation ou l’application de
la convention de Montréal qui aurait pu être soumis à l’arbitrage ou à la
Cour.

Si un différend existe entre eux à ce sujet, il pourrait être simplement
une divergence entre leurs politiques respectives à l’égard de la justice
pénale, portant sur le point de savoir quel Etat devrait légitimement
rendre la justice en l’espèce. Cette question n’entre pas dans le cadre
de la convention de Montréal.

Dès le départ, il n’existait pas de différend entre la Libye et les Etats-
Unis «concernant l'interprétation ou l’application de la convention [de
Montréal]» au sujet de l'exigence de livrer les suspects et du refus d’accé-
der à cette exigence — la question principale en l'espèce. La Libye n’a pas
présenté d’argument contraire à ce point de vue ni prouvé l'existence d’un
tel différend juridique.

%k

23. Je conclus donc qu’il n’existe pas de fondement à l'exercice de sa
compétence par la Cour pour connaître de la présente requête introduite
par la Libye.

II. LA QUESTION DE LA RECEVABILITE — L’EFFET DES RESOLUTIONS
DU CONSEIL DE SÉCURITÉ

24. Ainsi que je l’ai exposé ci-dessus, je suis fermement convaincu que
la Cour n’est pas compétente pour connaître de cette requête déposée par
la Libye. Si la Cour dit qu’elle n’est pas compétente, ce qui à mon avis est
le cas en l’espèce, la question de savoir si la requête est recevable ou non
ne se pose pas. Selon moi, au moins, il est dénué de sens d’examiner la
question de la recevabilité. Pourtant, la Cour, après avoir dit

«qu’elle a compétence, sur la base du paragraphe 1 de l’article 14 de
la convention de Montréal ... pour connaître des différends qui
opposent la Libye aux Etats-Unis en ce qui concerne l’interprétation
ou l’application des dispositions de cette convention» (dispositif de
l'arrêt, par. 1, al. b)),

traite ensuite de la question de la recevabilité et dit que «ia requête
déposée par la Libye ... est recevable» (ibid., par. 2, al. b)) en «rejet{ant]
l'exception d’irrecevabilité tirée par les Etats-Unis des résolutions 748

69
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. ODA) 181

(1992) et 883 (1993) du Conseil de sécurité» (dispositif, par. 2, al. a).
Tout en considérant que la question de la recevabilité ne devrait pas se
poser puisque la Cour devrait rejeter la requête au motif qu’elle n’est
pas compétente, je voudrais maintenant faire quelques observations
au sujet de l’incidence de ces résolutions du Conseil de sécurité, qui est
le seul problème dont traite le présent arrêt s’agissant de la question de
savoir si la requête est recevable ou non.

25. Auparavant, je dois aussi évoquer un autre point de l’arrêt sur
lequel je ne suis pas d’accord. L’arrét dit que la Cour:

« Déclare que l'exception des Etats-Unis, selon laquelle les résolu-
tions 748 (1992) et 883 (1993) du Conseil de sécurité auraient privé
les demandes de la Libye de tout objet, n’a pas, dans les circons-
tances de l’espèce, un caractère exclusivement préliminaire» (ibid.,
par. 3).

En jugeant la requête recevable, la Cour a certes indiqué que l’exception
des Etats-Unis, selon laquelle les demandes de la Libye sont privées de
tout objet du fait de l’adoption des résolutions 748 (1992) et 883 (1993)
des Conseil de sécurité, n’a pas un caractère exclusivement préliminaire.
Jestime cependant que ce point ne devrait pas constituer une question
séparée ou distincte de celle de la recevabilité mais devrait faire partie de
celle-ci.

Je considère que si l’adoption des résolutions 748 (1992) et 883 (1993)
du Conseil de sécurité doit être examinée dans le contexte de la question
de recevabilité de la requête, elle devrait l’être au stade (préliminaire)
actuel, que cette question possède ou non un caractère exclusivement pré-
liminaire. Je répète que le point de savoir si les demandes de la Libye sont
privées d’objet en raison des résolutions du Conseil de sécurité est une
question qui concerne la recevabilité, dont la Cour aurait dû traiter à ce
stade. |

A. Les Parties ont porté l'incident devant l'Organisation des Nations
Unies — en particulier le Conseil de sécurité — et ce qu’elles ont fait
par la suite

26. Il convient d’observer que la majorité des documents publiés par
les Etats-Unis et la Libye ont été communiqués à l'Organisation des
Nations Unies, qui a été priée de les diffuser comme documents de
P Assemblée générale et du Conseil de sécurité ou seulement du Conseil de
sécurité (voir les paragrahes 4 a 7 ci-dessus).

Communication des documents des Etats-Unis et de la Libye à l Orga-
nisation des Nations Unies

27. Les Etats-Unis n’ont transmis les documents pertinents a l’Orga-
nisation des Nations Unies que le 20 décembre 1991: i) la déclaration
commune du 27 novembre 1991 a été transmise au Secrétaire général de
l'Organisation des Nations Unies le 20 décembre 1991 et distribuée sous

70
CONVENTION DE MONTREAL DE 1971 (OP. DISS. ODA) 182

les cotes A/46/828 et S/23309; ïi) l’acte d’accusation établi par le jury de
mise en accusation du district de Columbia a été transmis au Secrétaire
général de l'Organisation des Nations Unies le 23 décembre 1991 et a été
publié sous les cotes A/46/831 et S/23317.

28. C’est pourtant la Libye qui avait déjà informé le Secrétaire général
de l'Organisation des Nations Unies des déclarations des Etats-Unis dans
lesquelles les deux suspects étaient accusés d’être impliqués dans l’inci-
dent de Lockerbie. Cela se passait bien avant que les Etats-Unis n’aient
transmis ses documents à l’Organisation des Nations Unies.

Trois documents ont été transmis par la Libye a POrganisation des
Nations Unies: i) le premier communiqué de ia Libye a été transmis le
15 novembre 1991 au président du Conseil de sécurité et a été distribué
sous la cote S/23221; ii) le communiqué de la Libye répondant à la décla-
ration commune des trois Etats (Royaume-Uni, Etats-Unis et France) du
27 novembre 1991 a été transmis le 28 novembre 1991 et a été distribué
sous les cotes A/46/845 et S/23417; et iii) une lettre du 18 janvier 1992 du
secrétaire du comité populaire libyen adressée au secrétaire d’Etat des
Etats-Unis et au ministre des affaires étrangéres du Royaume-Uni a été
transmise le méme jour au président du Conseil de sécurité et a été dis-
tribuée sous la cote S/23441.

Notification des événements par la Libye à l'Organisation des Nations
Unies

29. Les documents pertinents ont été donc transmis par la Libye pour
être distribués aux délégués à l’Assemblée générale et en particulier aux
membres du Conseil de sécurité. En outre, quelques jours après que le
Royaume-Uni et les Etats-Unis eurent rendu public l'acte d’accusation
contre les deux suspects libyens, le secrétaire du comité populaire libyen a
envoyé des lettres directement au Secrétaire général de l'Organisation des
Nations Unies (comme il est indiqué au paragraphe 30 ci-après) pour ten-
ter d’appeler l’attention des Etats Membres de l’Organisation des Nations
Unies sur l’enchaînement des événements survenus depuis le 13 novembre
1991, en particulier au sujet de la remise des suspects. La Libye semble
avoir considéré que les questions dont il s’agissait n’étaient pas d’ordre juri-
dique mais concernaient la paix et la sécurité internationales et, a ce titre,
devaient être examinées par l’Organisation des Nations Unies.

30. i) Dans la lettre du 17 novembre 1991 au Conseil de sécurité,
publiée comme document des Nations Unies sous les cotes A/46/660 et
S/23226, la Libye demandait qu’un dialogue s’instaure entre elle-même,
d’une part, et le Royaume-Uni et les Etats-Unis, d’autre part, et se décla-
rait disposée à coopérer à toute enquête impartiale et honnête. La Libye
se disait attachée au règlement pacifique des différends conformément aux
dispositions du paragraphe 1 de l’article 33 de la Charte, qui stipule que
les parties à tout différend «doivent en rechercher la solution, avant tout,
par voie de négociation, d'enquête, de médiation, de conciliation, d’arbi-
trage, de règlement judiciaire. »; ii) dans sa lettre du 20 novembre 1991,

71
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. ODA) 183

publiée comme document des Nations Unies sous les cotes A/46/844
et S/23416, la Libye déclarait son «entière disposition à coopérer pour
[faire la vérité]» et se disait «entièrement disposée à coopérer avec toute
instance juridique internationale impartiale». Cette lettre soulignait
que la Charte «garantit l’égalité entre les peuples et leur droit à choisir
librement leurs options politiques et sociales, droit inscrit dans les pré-
ceptes divins [et] dans le droit international»; iti) dans sa lettre du 8 jan-
vier 1992, publiée sous les cotes A/46/841 et S/23396, la Libye a déclaré:

«S'il s’agit de différends politiques entre ces trois pays et la Libye,
ces différends devraient étre examinés sur la base de la Charte des
Nations Unies, qui, loin de sanctionner l’agression ou la menace
d’agression, prône le règlement des différends par des moyens paci-’
fiques. Or la Libye s’est déclarée disposée à accepter tout moyen
pacifique souhaité par les trois pays pour résoudre les différends
existants.»

31. Il est donc clair que l’exigence exprimée par les Etats-Unis que les
deux suspects leur soient livrés ainsi que le refus immédiat opposé par la
Libye d'accéder à cette exigence avaient déjà été notifiés par la Libye à
l'Organisation des Nations Unies le 17 novembre 1991 — non pas, appa-
remment, comme des questions juridiques se posant exclusivement entre
les deux Etats, mais comme des problémes concernant la paix et la sécu-
rité internationales dans lesquels Organisation des Nations Unies devrait
intervenir.

B. Les résolutions du Conseil de sécurité

La résolution 731 (1992) du Conseil de sécurité du 21 janvier 1992

32. Le 20 janvier 1992 — c’est-à-dire deux jours après que la lettre
du 18 janvier 1992 adressée par la Libye aux Etats-Unis et au Royaume-
Uni eut été distribuée comme document du Conseil de sécurité sous la
cote S/23441 (voir ci-dessus par. 28) — le Royaume-Uni et les Etats-Unis
ainsi que la France ont présenté au Conseil de sécurité, en vue de son
adoption, un projet de résolution (Nations Unies, doc. S/23762), dont
le principal objet était d’encourager la Libye «a répondre de fagon com-
pléte et effective aux demandes» (les italiques sont de moi) faites par le
Royaume-Uni et les Etats-Unis.

Il convient de noter qu’en fait la remise des deux suspects aux Etats-
Unis (ou au Royaume-Uni) n’était pas mentionnée explicitement dans ce
projet de résolution, sauf par un simple renvoi aux lettres reproduites
dans fes documents du Conseil de sécurité, publiés sous les cotes $/23306,
S/23307, S/23308, S/23309 et S/23317 (les lettres adressées a l’Organisa-
tion des Nations Unies par le Royaume-Uni et les Etats-Unis; la lettre
adressée au Conseil de sécurité par la France portait la cote S/23306).

33. Le lendemain, le 21 janvier 1992, le Conseil de sécurité s’est réuni
et a adopté son ordre du jour — lettres datées des 20 et 23 décembre 1991
{(S123306 ; S123307; S/23308; S/23309 et S/23317): les lettres figurant à

72
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. ODA) 184

l’ordre du jour étaient celles, mentionnées ci-dessus, que la France, le
Royaume-Uni et les Etats-Unis avaient adressées au Secrétaire général de
l'Organisation des Nations Unies.

34. La plupart des arguments présentés portaient sur des questions
assez générales relatives à la condamnation ou à l'élimination du terro-
risme international, et il était tacitement entendu que la destruction de
l'appareil assurant le vol 103 de la Pan Am avait été causée par des per-
sonnes (présumées être des agents de renseignement libyens) qui rési-
daient alors en Libye.

Durant les débats au Conseil de sécurité la question de la remise des
deux suspects par la Libye, soit au Royaume-Uni, soit aux Etats-Unis, a
été à peine abordée. Dans leurs déclarations devant le Conseil seuls le
Royaume-Uni et les Etats-Unis se sont déclarés favorables à la remise des
suspects. Le représentant des Etats-Unis a déclaré:

«I ressort clairement de la résolution que l’objectif recherché par
le Conseil est de faire en sorte que les accusés soient jugés prompte-
ment conformément aux principes du droit international. La résolu-
tion stipule que les personnes accusées soient simplement et directe-
ment remises aux autorités judiciaires des gouvernements qui, en
droit international, sont compétents pour les juger.» (Nations Unies,
doc. S/PV.3033, p. 78-79.)

Et le représentant du Royaume-Uni a dit:

«Nous espérons vivement que la Libye répondra complètement,
positivement et promptement, et que les accusés seront livrés aux
autorités judiciaires en Ecosse ou aux Etats-Unis … Les deux per-
sonnes accusées d’avoir détruit Pavion assurant le vol 103 de la Pan
Am doivent se présenter devant la justice et être dûment jugées. Le
crime ayant eu lieu en Ecosse, l’avion étant américain, et l’enquête
ayant été conduite en Ecosse et aux Etats-Unis, le procès devrait de
toute évidence se dérouler en Ecosse ou aux Etats-Unis. Il a été sug-
géré que ces hommes pourraient être jugés en Libye. Mais, dans ces
circonstances particulières, on ne peut avoir confiance dans l’impar-
tialité des tribunaux libyens.» (/bid., p. 104.)

35. Lors de sa séance du 21 janvier 1992, le Conseil de sécurité a
adopté à l’unanimité la résolution 731 (1992), qui comporte les passages
suivants:

«Le Conseil de sécurité,

Profondément préoccupé par ce qui résulte des enquêtes ... et qui
est mentionné dans les documents du Conseil de sécurité qui font
état des demandes adressées aux autorités libyennes par les Etats-
Unis d'Amérique ... et le Royaume-Uni … liées aux procédures judi-

ciaires concernant [l'attentat perpétré contre ... Î[e] vol 103 de la Pan
AM... ;

73
CONVENTION DE MONTREAL DE 1971 (OP. Diss. ODA) 185

Résolu a éliminer le terrorisme international,

2. Déplore vivement le fait que le Gouvernement libyen n’ait pas
répondu effectivement à ce jour aux demandes ci-dessus de coopérer
pleinement pour l'établissement des responsabilités dans [l’Jacte ter-
roriste ... contre I[e] vol 103 de la Pan Am...;

3. Demande instamment aux autorités libyennes d’apporter immé-
diatement une réponse compléte et effective 4 ces demandes afin de
contribuer à l’élimination du terrorisme international;

4. Prie le Secrétaire général de rechercher la coopération du Gou-
vernement libyen en vue d’apporter une réponse complète et effec-
tive à ces demandes» (les italiques sont de moi).

Ii convient d'observer que même si la résolution ne fait pas explicitement
mention d’une remise des deux suspects, la «demande» qui y est men-
tionnée vise surtout à l’obtenir, et que le Conseil de sécurité évoque la
demande adressée par les Etats-Unis et le Royaume-Uni à la Libye de
coopérer à l'établissement des responsabilités dans l’acte terroriste,
demande qui, je le répète, comporte un appel à livrer les deux suspects.

36. Le 11 février 1992, le Secrétaire général a présenté un rapport
publié comme document des Nations Unies sous la cote S/23574, en
application du paragraphe 4 de la résolution 731 (1992) du Conseil de
sécurité, dans lequel il rendait compte de sa mission en Libye et faisait
connaître le point de vue de la Libye. Le 3 mars 1992, le Secrétaire géné-
ral a présenté un rapport supplémentaire sur la même question publié
comme document des Nations Unies sous la cote S/23672, qui concluait
que:

«Il résulte de ce qui précède que si les autorités libyennes ne se
sont pas encore conformées aux dispositions de la résolution 731
(1992), elles ont infléchi leur position depuis le rapport précédent du
Secrétaire général en date du 11 février 1992.»

C’est à cette même date, le 3 mars 1992, que la Libye a déposé sa
requête introductive d’instance contre les Etats-Unis sur des «questions
d'interprétation et d’application de la convention de Montréal [de 1971]
résultant de l’incident aérien de Lockerbie».

La signification de la résolution 731 (1992) du Conseil de sécurité

37. Il ressort de cette suite d'événements survenus entre novembre
1991 et la date du dépôt de la requête, à savoir le 3 mars 1992, que ce qui
préoccupait la Libye était le fait que, sur la base d’une proposition pré-
sentée par le Royaume-Uni et les Etats-Unis, ainsi que par la France, le
Conseil de sécurité avait adopté la résolution 731 le 21 janvier 1992, aux
termes de laquelle il «demand[ait] instamment aux autorités libyennes d’ap-
porter immédiatement une réponse complète et effective à ces demandes
afin de contribuer à l'élimination du terrorisme international» (les ita-

74
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. ODA) 186

liques sont de moi) («ces demandes» étant essentiellement les demandes
des Etats-Unis et du Royaume-Uni que les suspects soient livrés).

Les Etats-Unis et le Royaume-Uni ne semblaient pas avoir considéré a
l’époque qu’il existait un «différend», au sens du chapitre VI de la Charte
des Nations Unies, entre eux-mêmes et la Libye, comme le montre clai-
rement le fait que les Etats-Unis et le Royaume-Uni ont participé au vote
sur cette résolution 731 (1992) du Conseil de sécurité. La Libye paraît
avoir pensé que les Etats-Unis et le Royaume-Uni devaient bien se rendre
compte qu’ils devraient formuler leur exigence, désormais qualifiée de
«demande», simplement sous l’angle d’une considération politique, qui
était de faire condamner et d’éliminer le terrorisme international.

38. Les Etats-Unis et le Royaume-Uni considéraient apparemment, les
20 et 21 janvier 1992, que le refus de la Libye de livrer les deux suspects
dont les noms avaient été mentionnés dans le cadre de l’incident de Loc-
kerbie aurait des conséquences sur le maintien de la paix et de la sécurité
internationales et qu’il y avait lieu d’en saisir le Conseil de sécurité, qui
exerce la responsabilité principale dans ce domaine. On peut supposer
que les Etats-Unis et le Royaume-Uni devaient savoir que leur exigence
n’était pas une question qui pouvait être examinée d’un point de vue juri-
dique.

Le fait que, le 21 janvier 1992, le Conseil de sécurité a été unanime
pour considérer l’incident de Lockerbie comme une question liée à la paix
et à la sécurité internationales n’a rien à voir avec le point de savoir si les
Etats-Unis et le Royaume-Uni avaient ou non compétence, en droit, pour
exiger la remise des deux suspects, et si la Libye était ou non obligée de
les livrer en application des dispositions de la convention de Montréal.
Ces questions séparées devraient être examinées en fonction des éléments
qui leur sont propres.

Les résolutions 748 (1992) et 883 (1993) du Conseil de sécurité

39. Les Etats-Unis et le Royaume-Uni semblent avoir considéré, après
le dépôt de la requête de la Libye en la présente affaire, que l’opposition
ferme manifestée par la Libye à la remise des deux suspects constituait un
cas de «menace contre la paix, de rupture de la paix et d’acte d’agres-
sion» (chapitre VII de la Charte des Nations Unies). En fait, les Etats-
Unis et le Royaume-Uni, ainsi que la France, ont proposé un autre pro-
jet de résolution au Conseil de sécurité le 30 mars 1992 (Nations Unies,
doc. S/25058). L’appel lancé à cette occasion par les Etats-Unis et le
Royaume-Uni (ainsi que par la France) au Conseil de sécurité pour que
celui-ci adopte un projet de résolution en vertu du chapitre VII de la
Charte des Nations Unies n’était pas directement lié à la requête déposée
en la présente instance par la Libye le 3 mars 1992 et avait fait l’objet de
négociations au Conseil de sécurité avant cette date.

40. Le 31 mars 1992, le Conseil de sécurité, «agissant en vertu du cha-
pitre VII de la Charte», a adopté la résolution 748 (1992). Les Etats-Unis

75
CONVENTION DE MONTRÉAL DE 1971 (OP. Diss. ODA) 187

et le Royaume-Uni, comme coauteurs, ont veillé à ce que la proposition
soumise au Conseil de sécurité indique que celui-ci était «gravement
préoccupé de ce que le Gouvernement libyen n’ait pas encore donné une
réponse complète et effective aux demandes contenues dans sa résolu-
tion 731» (les italiques sont de moi).

Au cours du débat au Conseil de sécurité, le représentant des Etats-
Unis a déclaré:

«Nous avons demandé à la Libye ... qu’elle ... livre les deux sus-
pects dans l'explosion du vol Pan Am 103, afin qu'ils soient jugés
soit aux Etats-Unis soit au Royaume-Uni ... Cette résolution sou-
ligne clairement que le Conseil a décidé que la Libye devait se con-
former à ces exigences.» (Nations Unies, doc. S/PV.3063, p. 66.)

Et le représentant du Royaume-Uni s’est exprimé en ces termes:

«Nous sommes en particulier reconnaissants aux ministres arabes
qui se sont rendus la semaine dernière à Tripoli pour essayer de per-
suader le dirigeant libyen de se conformer à la résolution en livrant
les accusés afin qu’ils puissent être jugés. Les trois auteurs de la réso-
lution se sont efforcés minutieusement de faire en sorte que le temps
permette à ces efforts de porter fruit.» (bid., p. 68-69.)

En fait, l'exigence que les suspects soient livrés a été insérée implicitement
dans cette résolution, bien que le principal objet de celle-ci ait été de
condamner l'incident de Lockerbie lui-même dans sa totalité et aussi, de
manière plus générale, les actes de terrorisme dans lesquels la Libye
aurait été impliquée. Le Conseil de sécurité a décidé d’imposer des sanc-
tions économiques à la Libye.

41. N'ayant pas obtenu de résultats positifs à la suite de l’adoption
de la résolution 748 (1992) du Conseil de sécurité, les Etats-Unis et le
Royaume-Uni (ainsi que la France) ont pris de nouveau l'initiative de
proposer une nouvelle résolution au Conseil de sécurité (Nations Unies,
doc. S/26701) qui a adopté, le 11 novembre 1993, la résolution 883 (1993)
du Conseil, qui allait dans le même sens que la résolution 748 (1992).
Lors de cette séance, le représentant des Etats-Unis a déclaré: «Nous
attendons que les accusés de l’attentat contre le vol Pan Am 103 nous
soient remis» (Nations Unies, doc. S/PV.3312, p. 51) et le représentant
du Royaume-Uni a déclaré que:

«si le Secrétaire général informait le Conseil que le Gouverne-
ment libyen s’engage à faire comparaître devant le tribunal américain
ou écossais approprié ceux qui sont accusés de l’attentat de Locker-
bie ... le Conseil de sécurité réexaminerait alors les sanctions en vue
de les suspendre immédiatement» (ibid., p. 58).

C. Conclusion

42. Il reste la question de savoir si ces résolutions du Conseil de sécu-
rité, en particulier les résolutions 748 (1992) et 883 (1993), adoptées après

76
CONVENTION DE MONTREAL DE 1971 (OP. DISS. ODA) 188

le dépôt de la requête en l’espèce, ont des incidences sur la présente
affaire telle qu’elle a été soumise par la Libye. En fait, la question de
savoir si la requête introduite le 3 mars 1992 par la Libye est devenue
sans objet après l'adoption de ces résolutions du Conseil de sécurité du
31 mars 1992 et du 11 novembre 1993 a un caractère distinct de l’affaire
que la Libye a soumise à la Cour. Si un différend existe à ce sujet, il pour-
rait s’agir d’un différend entre la Libye et le Conseil de sécurité, ou entre
la Libye et Organisation des Nations Unies, ou les deux, mais non pas
entre la Libye et les Etats-Unis.

L'effet des résolutions du Conseil de sécurité (adoptées dans le but de
maintenir la paix et la sécurité internationales) sur les Etats Membres est
une question qui est tout à fait dénuée de pertinence dans la présente
affaire, et la question de savoir si la requête de la Libye est devenue sans
objet après l’adoption de ces résolutions ne se pose guère.

+

43. Tout en estimant que la requête de la Libye devrait être rejetée au
motif que la Cour n’est pas compétente, je tenais néanmoins à exprimer
l'avis que ces résolutions du Conseil de sécurité, qui ont une connotation
politique concernant les aspects plus généraux des menaces à la paix ou
des ruptures de la paix, n’ont aucun rapport avec la présente affaire, qui,
si la Cour était compétente, aurait pu lui être soumise comme un point de
droit opposant les Etats-Unis et la Libye, et le Royaume-Uni et la Libye,
avant que les résolutions ne soient adoptées par le Conseil de sécurité.

(Signé) Shigeru Opa.

77
